DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 – 26, 28, 29, 31, 33 – 42, and 77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites the limitation “wherein the coating increases a coefficient of friction of the lagging material configured for use on a cylindrical pulley or drum such that … no adhesive or other treatment of the lagging material, pulley, or drum to provide friction is required” [emphasis added]. Examiner has been unable to find support for the limitation in the originally filed Specification. Examiner recognizes Applicant’s arguments, on pages 11 – 12, that page 2, lines 13 – 28 and pay 7, line 25 – page 8, line 25 teaches the limitation. However, these citations merely teach the prior art using an adhesive or glue to a lagging material and the claimed invention does not use such an adhesive or glue to the lagging material, pulley, or drum. While the Specification supports the limitation of ‘no adhesive is required,’ these teachings are insufficient to support a limitation of ‘no other treatments are required.’
In addition to the lack of teaching of ‘no other treatments are required,’ Examiner notes that the Specification expressly teaches the use of an ‘installation device’ (figures 4a – 4d and 5, element 1 being the ‘installation device’ and steps 100 – 320; page 17, line 29 – page 20, line 6). Examiner notes that the Specification expressly teaches the lagging material being placed on the pulley and drum and then the installation device is and then the installation device is used to tighten the lagging material around the pulley or drum (page 18, lines 11 – 15), it is the position of the Examiner that the Specification teaches using the installation device to increase the friction between the lagging material and the pulley or drum after the lagging material is placed onto the pulley or drum. Furthermore, it is also the position of the Examiner that the tightening of the lagging material, by the installation device, is a “treatment” of the lagging material. Support for this can be found because “treatment” is defined by Merriam-Webster’s Dictionary as “something (such as a product or technique) used in treating, enhancing, or improving the performance, condition, or appearance of someone or something,” “subjection of something to an action of an agent or process,” or “techniques or actions customarily applied in a specified situation.” By employing the installation device to the lagging material to tighten the lagging material around the pulley or drum, the lagging material is subjected to a ‘treatment’ (as commonly defined) by the installation device. Therefore, the Specification does not provide support for the limitation of ‘no other treatment of the lagging material, pulley, or drum to provide friction is required.’
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21 – 26, 28, 29, 33 – 36, and 77 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fritz (Great Britain Patent Number 470,261, cited in IDS).
As to claim 21, Fritz teaches an on-machine seamable industrial fabric configured for use on a cylindrical pulley or drum for an industrial machine, wherein the industrial fabric is a lagging material (page 1, lines 5 – 47). Examiner notes that Fritz teaches the lagging material being a “fabric” because Fritz teaches an embodiment in which the lagging material is a ‘woven’ metal band (page 1, lines 22 – 23). Fritz further teaches the lagging material comprising: a substrate (figure 1, element a; page 3, lines 101 – 102); a first coating on an outer surface of the substrate, the first coating comprising a drum-contact inner surface of the lagging material (figure 1, element b; page 3, lines 101 – 105); wherein the coating increases a coefficient of friction of the lagging material configured for use on a cylindrical pulley or drum such that when the industrial fabric is on the cylindrical pulley or drum, no adhesive or other treatment of the lagging material, pulley, or drum to provide friction is required (figure 1, element b; page 3, lines 101 – 105 and page 1, lines 21 – 26). Examiner notes that this can be found because Fitz expressly teaches a coating of rubber, leather, or “like compressible and frictional material” (figure 1, element b; column 1, lines 22 – 26 and column 3, lines 101 – 105), and expressly teaches the coating as being “frictional facing” and having a “frictional contact” with the drum (page 1, lines 36 – 47). Examiner recognizes that Fitz alternatively teaches applying an adhesive to the fitting, rather than the lagging material, pulley, or drum, Fitz teaches that no ‘adhesive or other treatments’ are required of the lagging material, pulley, or drum (page 4, lines 92 – 96).
Fitz further teaches that the lagging material further comprises a seaming area for seaming opposing ends of the lagging material when brought together (figure 11; page 4, lines 36 – 39); wherein the lagging material conforms to a shape of the cylindrical pulley or drum and provides a protective sheathing for the cylindrical pulley or drum (figure 1).
As to claim 22, Fitz expressly teaches the coating comprising an india-rubber (page 1, lines 22 – 26). Examiner notes that “india-rubber” is a term known in the art as natural rubber. Natural rubber is known in the art to be a thermoplastic and an elastomer (Wikipedia website, ‘natural rubber’ page, first paragraph and ‘chemical makeup’ section). Fitz further teaches applying the coating to the substrate by vulcanization (page 1, lines 69 – 73). It is further the position of the Examiner that when natural, or ‘india,’ rubber is vulcanized, it is known to thermoset (Wikipedia website, 
As to claim 23, Fitz teaches that the coating includes a rubber elastomer (page 1, lines 22 – 26).
As to claim 24, Fritz teaches that the lagging material comprises: a plurality of openings spaced along a cross-machine direction of the seaming, wherein the cross-machine direction is perpendicular to a direction of travel, on each of the opposing ends of the lagging material, the openings configured to receive engagement members of an installation apparatus when the lagging material is placed around a drum area (figure 11; page 4, lines 36 – 39).
As to claim 25, Fritz teaches that each opening is substantially laterally paired in a machine direction with an opposing opening on the opposing end of the lagging material (figure 11).
As to claim 26, the lagging material of Fritz is capable of being a lagging for a drive drum in a corrugator machine for a manufacture of corrugated packaging board.
As to claim 28, Fritz teaches that the lagging comprises: a second coating on an opposite outer surface of the substrate (figure 1, element c; page 3, lines 101 – 108).
As to claim 29, Fritz teaches that the first and second coatings are a same material (figure 1, elements a and c; page 3, lines 101 – 108).
As to claims 33 and 34, Fritz teaches that the lagging material substrate comprises a layer of woven metallic fibers (page 1, lines 22 – 23).
As to claim 35, Fritz teaches an embodiment in which the substrate comprises two layers (figures 2 and 4, elements a1 and a2 being the ‘first layer’ and element a3 being a ‘second layer’; page 3, line 117 – page 4, line 10). Examiner notes that this can be found because ‘layer’ is defined by Merriam-Webster’s Dictionary as “one thickness or fold laid or lying over or under another.”
As to claim 36, Fritz teaches an embodiment in which the substrate comprises: a woven substrate layer (figures 2 and 4, elements a1 and a2; page 1, lines 22 – 23) and a fibrous batt material layer (figures 2 and 4, element a3; page 3, line 117 – page 4, line 10). This can be found because Fitz expressly teaches the substrate comprising a woven metallic (figure 1, element a; page 1, lines 22 – 23). The ‘woven substrate layer’ can be found as element a1 and a2 in the embodiments of figures 2 and 4 and the ‘fibrous batt material layer’ can be found as layer a3 in figures 2 and 4. It is the position of the Examiner that the woven metallic may reasonably be considered to be a ‘batt material’ because, as a woven material, it would provide at least some cushioning. Alternatively, Examiner notes that Fitz teaches a further embodiment, depicted in figure 5, which clearly illustrates the ‘band’ of woven metallic being separately formed in two separate parts (figure 5, elements a, see below). Therefore, one of these bands may be considered to be the ‘woven substrate layer’ and the other band may be considered to be the ‘fibrous batt material layer.’

    PNG
    media_image1.png
    299
    839
    media_image1.png
    Greyscale

As to claim 77, Fritz further teaches a seaming element of staples (figure 12; page 4, lines 39 – 51).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31 and 37 – 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fitz as applied to claim 1 above.
As to claim 31 it is the position of the Examiner that it would have been obvious, as a matter of design choice, to set an average static coefficient of friction of the lagging material when static 2.81 and an average dynamic coefficient of friction of the lagging material when dynamic to 2.44, as one skilled in the art would have recognized that such a coefficient of friction would have been sufficient to ensure that the lagging material remains adhered to the drum, as desired by Fritz. Examiner notes that Applicant’s Specification provides no benefit or purpose as to any given static or dynamic coefficient of friction. 
As to claims 37 and 38, it is the position of the Examiner that it would have been obvious, as a matter of design choice, to set a thickness of the substrate to 0.180 inches and a weight of the substrate to 7 oz/ft2, as one skilled in the art would have 
As to claims 39 and 40, it is the position of the Examiner that it would have been obvious, as a matter of design choice, to set a combined weight of the substrate and first coating to 11.9 oz/ft2 and a combined thickness of 0.213 inches, as one skilled in the art would have recognized that such a thickness of weight would have been sufficient to product the drum and provide frictional contact with the drum, as desired by Fritz. Examiner notes that Applicant’s Specification provides no benefit or purpose as to any given combined thickness or weight of the substrate and first coating.
As to claims 41 and 42, it is the position of the Examiner that it would have been obvious, as a matter of design choice, to set a weight of the substrate, first coating, and second coating to 16.8 oz/ft2 and a thickness of 0.245 inches, as one skilled in the art would have recognized that such a thickness of weight would have been sufficient to product the drum and provide frictional contact with the drum, as desired by Fritz. Examiner notes that Applicant’s Specification provides no benefit or purpose as to any given combined thickness or weight of the substrate, first coating, and second coating.
Response to Arguments
Applicant's arguments filed April 28, 2021 have been fully considered but they are not persuasive.
Applicant argues, on pages 10 – 12, that Fritz does not teach “wherein in the coating increases a coefficient of friction of the lagging material configured for use on a alternatively teaches applying an adhesive to the fitting, rather than the lagging material, pulley, or drum, Fitz teaches that no ‘adhesive or other treatments’ are required of the lagging material, pulley, or drum (page 4, lines 92 – 96).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726